Title: Lafayette to Thomas Jefferson, 24 March 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            
              My dear friend
               
                     Paris 
                     24h March 1810
            
            I Have Had Lately, Notwistanding the Strangeness of the times, Good Opportunities to write to You—Nor do I think this Letter is the only one I Shall Send By the John Adams—But Before I Leave paris, where I Have Been detained By Very disagreable pecuniary troubles, I must Lodge with General Armstrong a third Copy of My long dissertation on my private affairs—a memorial Still Longer Has Accompanied the two
			 others—that Apology of my Budget ought itself to Be Apologised for—But I am myself
			 So shocked with the Strange Appearance of my Situation in that Respect that my first object now is to offer You, in the Review of my Vicissitudes, what may Lessen the Blame—Mde de tessé is in Better Health—She Has writen to You By Count palhen—Refering You this morning to past and future Letters I Shall only offer the Expression of my Affectionate Grateful friendship
            Lafayette
          
          
            The Anxiety I feel to lay Before You the Statement of my Affairs Urges me to inclose an other Copy it 
                     of it recommending it to Your kind indulgent perusal.
          
        